Exhibit 10.4

 

 

Comerica Bank   MC 4426 June 17, 2008   601 South Figueroa Street, Suite 1200  
Los Angeles, CA 90017   Fax: 213-486-6219

Apparel and Textile Industries Group

Mr. Jay Furrow, CEO

Cygne Designs, Inc.

11 W. 42nd. St.

New York, NY 10036

 

Re: Cygne Designs, Inc. Violations as of April 30, 2008

Dear Jay:

Reference is made to that certain Loan and Security Agreement between Cygne
Designs, Inc. (“Borrower”) and Comerica Bank (“Bank”) dated as of July 30, 2007
(“Agreement”) and all modifications thereto. All initially capitalized terms
used but not defined in this letter shall have the meanings assigned to such
terms in the Agreement.

Bank hereby gives notice to Borrower that certain Defaults or Events of Default
occurred as of April 30, 2008 and continue to exist as a result of violations of
the following provisions of the Agreement:

 

  •  

Subsection 6.17 of the Agreement: Borrower shall maintain the following
financial ratios and covenants, which shall be monitored on a quarterly basis,
except as noted below:

 

  •  

Section 6.17a: Working Capital – Maintain from January 31, 2008 through January
30, 2009 in an amount not less than $9,000,000

 

  •  

Section 6.17b: Tangible Effective Net Worth – Maintain from January 30, 2008
through January 30, 2009 in an amount not less than $10,500,000

 

  •  

Section 6.17e: Leverage – Maintain a Debt (excluding Subordinated Debt and
deferred tax liabilities) to Tangible Effective Net Worth of not more than 2.50
– 1.0

 

  •  

Section 6.17h: EBITDA of not less than $4,000,000 monitored on an annual basis

While the Bank is not at this time taking action to enforce its rights under the
Agreement, this decision does not constitute a waiver of any of the Bank’s
rights, powers and remedies with respect to the above described Defaults or
Events of Defaults and is not an agreement for the Bank to forebear from
exercising its rights under the Agreement. All of the terms and conditions of
the Agreement remain unchanged and in full force and effect.

 

Sincerely, LOGO [g16973ex10_4b.jpg] Timothy Nolan Senior Vice President Comerica
Bank – Western Market